Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Global Real Estate Fund Supplement dated 6-12-08 to the current Class A, B and C shares prospectus In the Fund summary section, the Investor costs table is replaced with the following: Investor costs Shareholder transaction expenses (%) Class A Class B Class C Maximum front-end sales charge (load) as a percentage of purchase price 5.00   Maximum deferred sales charge (load) as a percentage of purchase or redemption price, whichever is less  4 5.00 1.00 Annual operating expenses (%) 5 Class A Class B Class C Management fee 0.80 0.80 0.80 Distribution and service (12b-1) fees 0.30 1.00 1.00 Other expenses 6 0.70 0.71 0.70 Total fund operating expenses 6 Contractual expense reimbursement 7 0.26 0.27 0.26 Net annual operating expenses Expense example A hypothetical example showing the expenses on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expense example ($) Class A Class B Class C Shares sold Shares kept Shares sold Shares kept 1 Year 649 727 227 327 227 3 Years 1,014 1,056 756 754 754 5 Years 1,403 1,511 1,311 1,307 1,307 10 Years 2,490 2,651 8 2,651 8 2,816 2,816 Shareholder transaction expenses These are charged directly to your account. There is also a $4 fee when you sell shares and have the proceeds sent by wire. Annual operating expenses These are paid from fund assets; shareholders, therefore, pay these costs indirectly. 4 Except on investments of $1 million or more. 5 The expense table has been restated from fiscal year amounts to reflect current fees and expenses. 6 The fund receives earnings credits from its transfer agent as a result of uninvested cash balances; these credits are used to reduce a portion of the funds transfer agent fees. Such fee reduction is not reflected in the Annual operating expenses table. Had this fee reduction been taken into account, Other expenses and Total fund operating expenses would have been lower. 7 The adviser has agreed to a contractual expense limit on class specific expenses (which includes Rule 12b-1 fees, transfer agency fees, blue sky fees, and printing and postage). These limits are as follows: 1.54% for Class A, 2.24% for Class B and 2.24% for Class C. This expense reimbursement shall continue in effect until June 30, 2009 and thereafter until terminated by the adviser. 8 Reflects conversion of Class B shares to Class A shares after eight years. 050PS 6/08
